                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

 DARIOUS FERGUSON,                    :

                Petitioner            :   CIVIL ACTION NO. 3:21-0738

       v.                             :        (JUDGE MANNION)

 WARDEN HAIDLE,                       :

                Respondent            :



                              MEMORANDUM

I.   Background

     Petitioner, Darious Ferguson, an inmate confined in the Monroe County

Correctional Facility, Stroudsburg, Pennsylvania, filed the above caption

petitioner for writ of habeas corpus pursuant to 28 U.S.C. §2254. (Doc. 1).

The filing fee has been paid. (Doc. 4). The sole named Defendant is Warden

Haidle, Warden of the Monroe County Correctional Facility. Id. Petitioner

challenges the amount of disciplinary time he received as a result of a prison

misconduct. Id. Specifically, he states that “the Warden did not approve [him]

to get more than 30 days of RHU time” and that the “150 days given (without

review) was unconstitutional and created a liberty interest.” Id. For relief,

Petitioner seeks “to be immediately discharged from RHU” and declare his

“misconduct proceeding as unconstitutional.” Id.

     By Memorandum and Order dated April 28, 2021, this Court denied
Ferguson’s petition for writ of habeas corpus. (Docs. 5, 6). Presently before

the Court is Ferguson’s motion for reconsideration of this Court’s April 28,

2021 Memorandum and Order, closing the above captioned action. (Doc. 8).

For the reasons that follow, the Court will deny the Petitioner’s motion.



II. Discussion

      A motion for reconsideration is a device of limited utility, which may “not

be used as a means to reargue matters already argued and disposed of or as

an attempt to relitigate a point of disagreement between the Court and the

litigant.” Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa.

2002) (citations omitted); see also Baker v. Astrue, Civ. No. 07-4560, 2008

WL 4922015, at *1 (E.D. Pa. Nov. 17, 2008). Rather, a court may alter or

amend its judgment only upon a showing from the movant of one of the

following: “(1) an intervening change in the controlling law; (2) the availability

of new evidence ... or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” Max’s Seafood Cafe v. Quinteros, 176 F.3d 669,

677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA Reinsurance Co., 52

F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration is appropriate

when a court has “patently misunderstood a party or has made a decision

outside the adversarial issues presented to the [c]ourt by the parties or has


                                      -2-
made an error not of reasoning but of apprehension.” Rohrbach v. AT&T

Nassau Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995) (quoting Above

the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va.

1983)), vacated in part on other grounds on reconsideration, 915 F. Supp. 712

(M.D. Pa. 1996). “It may not be used as a means to reargue unsuccessful

theories or argue new facts or issues that were not presented to the court in

the context of the matter previously decided.” Gray v. Wakefield, No. 3:09-cv-

979, 2014 WL 2526619, at *2 (M.D. Pa. June 4, 2014); see also Database

Am., Inc. v. Bellsouth Adver. & Publ’g Corp., 825 F. Supp. 1216, 1220 (D.N.J.

1993) (“A party seeking reconsideration must show more than a disagreement

with the Court’s decision, and ‘recapitulation of the cases and arguments

considered by the court before rendering its original decision fails to carry the

moving party’s burden’.”). “Because federal courts have a strong interest in

the finality of judgments, motions for reconsideration should be granted

sparingly.” Continental Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937,

943 (E.D. Pa. 1995).

      A review of this Court’s Memorandum and Order reveal that Ferguson’s

petition was denied as follows:

      The United States Supreme Court has described two broad
      categories of prisoner petitions: (1) §2254 applications that
      challenge the fact or duration of the prisoner's confinement; and
      (2) §1983 actions that challenge the conditions of confinement.
                                      -3-
      Preiser v. Rodriguez, 411 U.S. 475 (1973). As explained by the
      Court of Appeals for the Third Circuit,

          whenever the challenge ultimately attacks the ‘core of
          habeas'—the validity of the continued conviction or the fact
          or length of the sentence—a challenge, however
          denominated and regardless of the relief sought, must be
          brought by way of a habeas corpus petition. Conversely,
          when the challenge is to a condition of confinement such
          that a finding in plaintiff's favor would not alter his sentence
          or undo his conviction, an action under §1983 is
          appropriate.

      Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002). A challenge
      to a disciplinary hearing that resulted in the loss of good-time
      credit is properly asserted as a claim for habeas corpus relief
      because the claim impacts the length of a prisoner's sentence.
      See Torres v. Fauver, 292 F.3d 141, 150–51 (3d Cir. 2002)(citing
      Sandin v. Conner, 515 U.S. 472, 486 (1995)); Leamer, 288 F.3d
      at 540–42. However, a challenge to a disciplinary hearing that
      resulted in the imposition of discipline other than the loss of good-
      time credit does not allege a proper ground for habeas relief. See
      Torres, 292 F.3d at 150–51.

      In his application, petitioner contends that he was denied an
      impartial disciplinary hearing as guaranteed by the Due Process
      Clause because the hearing officer sanctioned him to more than
      thirty (30) days disciplinary segregation, which he claims is
      unconstitutional. However, the sanctions against petitioner did not
      involve any loss of earned good time credit; he was only confined
      to disciplinary segregation. Thus, the court will dismiss Petitioner’s
      §2254 application because his sole claim fails to assert an issue
      cognizable on federal habeas review.

(Doc. 5 at 2, 3).

      Petitioner’s motion fails to meet the narrowly-defined factors governing

motions for reconsideration, as it does not identify an intervening change in


                                       -4-
controlling law, provide any evidence that was not previously available to this

Court, or show the need to correct a clear error of law or fact or prevent

manifest injustice. Petitioner’s motion for reconsideration of this Court’s April

28, 2021 Memorandum and Order, seeks to reassert the same arguments set

forth in Ferguson’s petition for writ of habeas corpus, specifically that

Petitioner believes that §2254 is the appropriate vehicle to challenge his

disciplinary segregation as a result of a prison misconduct. (Doc. 8). As this

Court has already demonstrated, a challenge to a disciplinary hearing that

resulted in the imposition of discipline other than the loss of good-time credit

does not allege a proper ground for habeas relief, see Torres, 292 F.3d at

150–51, the Court finds Petitioner’s motion meritless.

        Accordingly, this Court finds that its Memorandum and Order of April 28,

2021, is not troubled by manifest errors of law or fact and Petitioner has not

presented anything new, which if previously presented, might have affected

our decision. Consequently, the motion for reconsideration will be denied.

        A separate Order shall issue.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

DATE: June 30, 2021
21-0738-02


                                        -5-
